Druhan, J.
It is alleged in the complaint that the defendants partially demolished and practically destroyed the house upon the premises with knowledge of the existence of the plaintiff’s mortgage, and as a result of such acts the value of the plaintiff’s *62security was substantially impaired. The matter thus alleged constitutes a wrong for which the law affords a remedy irrespective of the solvency or insolvency of the mortgagor. It must be held, therefore, that the complaint states a cause of action and consequently the defendant’s motion is denied.